Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/19/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of the combination of the limitations “the valve shaft being configured to (i) move relative to the sensor board along a longitudinal direction of the valve shaft and (ii) rotate relative to the sensor board” and “a rotating plate . . . is fixed to the valve shaft”.  The closest prior arts are Wylie et al. (US PGPub 20040070574 A1), Hayashi (US PGPub 20050072910 A1), Ayastuy et al. (US PGPub 20050170302A1), Freeman et al. (USPN 9080775 B2), Camli et al. (US PGPub 20140047944 A1), Kang et al. (US PGPub 20160320040 A1), Edinger et al. (US PGPub 20160333990 A1) and Fukushima et al. (US PGPub 20150380185 A1).  
The prior art Wylie et al. discloses an appliance that has a valve connected to a valve shaft, but does not disclose a sensor plate, sensor board and a rotating plate.  
The prior art Hayashi discloses a sensor board, that moves longitudinally along the valve shaft and a rotating plate, but does not disclose “the valve shaft being configured to (i) move relative to the sensor board along a longitudinal direction of the 
The prior art Ayastuy et al. discloses an appliance with a gas valve having a valve spring, but does not disclose any additional claim limitations.  
The prior art Freeman et al. discloses an appliance with a gas valve having a position sensor and a sensor plate, but does not disclose sensor board or a rotating plate.  
The prior art Camli et al. discloses an appliance with a gas valve having a position sensor and a sensor plate, but does not disclose sensor board or a rotating plate.  
The prior art Kang et al. discloses an appliance knob with a position sensor, but does not disclose any additional claim limitations.  
The prior art Edinger et al. discloses an appliance knob with a position sensor, but does not disclose any additional claim limitations.  
The prior art Fukushima et al. discloses a rotating plate and a sensor board, but does not disclose “the valve shaft being configured to (i) move relative to the sensor board along a longitudinal direction of the valve shaft and (ii) rotate relative to the sensor board” and “a rotating plate . . . is fixed to the valve shaft”.  
None of the prior arts teach the combination of the limitations “the valve shaft being configured to (i) move relative to the sensor board along a longitudinal direction of the valve shaft and (ii) rotate relative to the sensor board” and “a rotating plate . . . is fixed to the valve shaft” as it relates to the placement and movement of the rotating . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753